DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 10/1/2020.
Claims 7-11 are currently pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orsino et al. (US 11,057,184 B2; hereafter Orsino).



With respect to claim 7, Orsino discloses a terminal (UE in FIG.2; UE in FIG. 3; UE in FIG. 4) comprising:
a receiving section (54 in FIG. 7) that receives a downlink signal in an active downlink bandwidth part (Steps 1 to 8 in FIG. 2; Steps 1 to 7 in FIG. 3);
a transmitting section (56 in FIG. 7) that transmits a channel state information report based on the downlink signal in an active uplink bandwidth part (Steps 1 to 8 in FIG. 2; Steps 1 to 7 in FIG. 3); and
a control section (52 in FIG. 7) that when at least one bandwidth part of the downlink bandwidth part and the uplink bandwidth part is switched from active to deactive, controls to avoid transmitting the channel state information report (1002, 1004 in FIG. 10; 1102, 1104, 1106 in FIG. 11; col. 21, lines 40-67; col. 22, lines 1-15; col. 21, lines 1-15; col. 9, lines 10-38, see the PHY layer report as the CSI report that are halted with BWP are reconfigured).


With respect to claim 8, Orsino further discloses wherein when the at least one bandwidth part of the downlink bandwidth part and the uplink bandwidth part is switched from active to deactive, the control section (52 in FIG. 7) controls to suspend the channel state information report (1002, 1004 in FIG. 10; 1102, 1104, 1106 in FIG. 11; col. 21, lines 40-67; col. 22, lines 1-15; col. 21, lines 1-15; col. 9, lines 10-38, see the PHY layer report as the CSI report that are halted with BWP are reconfigured).

With respect to claim 9, Orsino further discloses wherein when the at least one bandwidth part of the downlink bandwidth part and the uplink bandwidth part is switched from active to deactive, the control section (52 in FIG. 7) controls to deactivate the channel state information report (1002, 1004 in FIG. 10; 1102, 1104, 1106 in FIG. 11; col. 21, lines 40-67; col. 22, lines 1-15; col. 21, lines 1-15; col. 9, lines 10-38, see the PHY layer report as the CSI report that are halted with BWP are reconfigured).


With respect to claim 10, Orsino discloses a radio communication method (Abstract) for a terminal (UE in FIG.2; UE in FIG. 3; UE in FIG. 4) comprising:
a receiving a downlink signal in an active downlink bandwidth part (Steps 1 to 8 in FIG. 2; Steps 1 to 7 in FIG. 3);
a transmitting a channel state information report based on the downlink signal in an active uplink bandwidth part (Steps 1 to 8 in FIG. 2; Steps 1 to 7 in FIG. 3): and
when at least one bandwidth part of the downlink bandwidth part and the uplink bandwidth part is switched from active to deactive, controlling to avoid transmitting the channel state information report (1002, 1004 in FIG. 10; 1102, 1104, 1106 in FIG. 11; col. 21, lines 40-67; col. 22, lines 1-15; col. 21, lines 1-15; col. 9, lines 10-38, see the PHY layer report as the CSI report that are halted with BWP are reconfigured).

With respect to claim 11, Orsino discloses a base station (30 in FIG. 5) comprising:
a transmitting section (34 in FIG. 5) that transmits a downlink signal in an active downlink bandwidth part (Steps 1 to 8 in FIG. 2; Steps 1 to 7 in FIG. 3),
a receiving section (36 in FIG. 5) that receives a channel state information report based on the downlink signal in an active uplink bandwidth part (Steps 1 to 8 in FIG. 2; Steps 1 to 7 in FIG. 3); and 
a control section (32 in FIG. 5) that when at least one bandwidth part of the downlink bandwidth part and the uplink bandwidth part is switched from active to deactive, controls to avoid receiving the channel state information report (1002, 1004 in FIG. 10; 1102, 1104, 1106 in FIG. 11; col. 21, lines 40-67; col. 22, lines 1-15; col. 21, lines 1-15; col. 9, lines 10-38, see the PHY layer report as the CSI report that are halted with BWP are reconfigured).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        January 20, 2022